SUN CONFIDENTIAL

 

Exhibit 10.72

 

Agreement No.: 80458

 

MASTER SUPPORT AGREEMENT

 

This Master Support Agreement ("Agreement") is made and entered into this 28th
day of September, 2001 ("Effective Date") by and between Sun Microsystems, Inc.,
a Delaware corporation, located at 901 San Antonio Road, Palo Alto, California
94303 ("Sun") and Insignia Solutions, Plc. with its principal place of business
at 41300 Christy Street, Fremont, California 94538 ("Customer").

 

This Agreement sets forth the terms under which Customer purchases technical
support from Sun and Sun delivers such support to Customer.  The specific
technical support provided is set forth in the Program Modules (as defined
below).

The parties have caused this Agreement to be executed by their authorized
representatives.

 

Sun Microsystems, Inc.

 

Insignia Solutions, Plc.

 

 

 

 

 

Signed:

/s/ Sheila Kerr

 

Signed:

/s/ Al Wood

 

 

 

 

 

Name:

Sheila Kerr

 

Name:

Al Wood

 

(printed or typed)

 

 

(printed or typed)

 

 

 

 

 

Title:

Manager, STS Operations

 

Title:

CFO

 

 

 

 

 

Date:

9/28/01

 

Date:

9/28/01

 

The parties agree as follows:

 

TERMS AND CONDITIONS

1.0       DEFINITIONS

1.1        "Confidential Information" means (i) all technical information and
any source code which Sun discloses to Customer under this Agreement, (ii) that
technical information of Customer or business information of either party
disclosed to the other pursuant to this Agreement which is designated as
"confidential" (or with words of similar meaning) in writing by the disclosing
party, or if disclosed orally, designated as "confidential" (or with words of
similar meaning) prior to disclosure.

1.2        "Customer Contact" means employees of Customer designated to access
Support from Sun and coordinate Support activities with Customer.

1.3        "Customer Site" means the Customer facility physically located at the
address identified in Attachment A.

1.4        "Distributor" means an entity that distributes Customer's products
and which is under a contractual obligation to Customer as set forth in this
Agreement.

1.5        "End User" means the entity to whom the binary code license included
with the Supported Products and Technologies applies and to whom Customer
and/orDistributors furnish the binary products for use on or with Customer's
products for internal use and not for resale, marketing, or leasing.

1.6        "Error" means any reproducible failure of a Supported Product to
perform its intended functions or any significant inaccuracies in associated
end-user documentation.

1.7        "Error Corrections" means a modification, addition, procedure,
routine or work-around intended to correct the practical adverse effects of an
Error.

1.8        "Incident" means a discrete technical or non-technical issue that is
submitted by Customer which requires a response as specified in the applicable
Program Module. In cases where multiple related issues are resolved as a result
of a single response, this will be considered a single Incident.

1.9        "Incident Pack" means the maximum number of Incidents during the term
of this Agreement that a Customer initiates.

1.10      "Program Module" means the attachments to this Agreement which
describe the features and terms of Support. Certain Program Modules require
Customer to execute an additional Program Module to add a Supported Product or
Technology. In such cases, the additional Program Modules will become
incorporated by reference herein when executed by the parties.

1.11      "Project Team" means a group of development engineers organized to
work together on a common set of objectives or issues that results in a finished
product.

 

--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit.  The
copy filed herewith omits the information subject to the confidentiality
request.  Omissions are designated as [******].  A complete version of this
exhibit has been filed separately with the Securities and Exchange Commission.


1.12      "Software License" and "Technology License" mean an agreement in
effect with Sun or any of its affiliated companies at the time of an Incident
and pursuant to which, Customer has been granted at a minimum the right to use
or distribute Supported Products and Technologies in binary form.

1.13      "Support" means Sun technical support described in the Program Modules
including any software, technical data and documentation.

1.14      "Supported Product(s) and Technology(ies)" means a Sun supported
product or technology licensed to Customer pursuant to a Software License or a
Technology License and for which Customer has paid the appropriate Support fee.

 

2.0       TERM AND TERMINATION

2.1        Term and Termination. This Agreement will commence upon the Effective
Date and remain in effect for a period of one (1) year. Thereafter, the
Agreement shall automatically renew for up to two (2) additional successive one
(1) year periods, unless Insignia provides written notice of its intent not to
renew at least sixty (60) days prior to the end of the then current term or
unless  the Support Program Modules for the Supported Products and Technologies
cease to be made generally available by Sun. Either party may terminate this
Agreement by written notice (i) immediately, upon material breach by the other
party of the confidentiality provisions of this Agreement; or (ii) if the other
party fails to cure any material remediable breach within thirty (30) days of
receipt of written notice of the breach.

2.2        Effect of Termination. Upon termination or expiration of this
Agreement, Customer must discontinue use of Support and Sun Confidential
Information in its control or possession. Rights and obligations which by their
nature should survive, will remain in effect after termination or expiration of
this Agreement.

2.3        No Liability for Termination. To the fullest extent allowed by any
applicable law, Customer agrees that it will have no rights to damages or
indemnification of any nature due to any expiration or rightful termination of
this Agreement by Sun pursuant to its terms. CUSTOMER EXPRESSLY WAIVES AND
RENOUNCES ANY CLAIM TO COMPENSATION OR INDEMNITIES FOR ANY TERMINATION OF
BUSINESS RELATIONSHIP BY A FOREIGN BUSINESS ENTITY, WHICH MAY EXIST UNDER THE
LAWS OF ANY APPLICABLE JURISDICTION.

 

3.0       CONFIDENTIAL INFORMATION

3.1        Obligations. Neither party may disclose Confidential Information or
use it except for the purposes specified in this Agreement. Each party will
protect the confidentiality of Confidential Information to the same degree of
care, but no less than reasonable care, as such party uses to protect its own
Confidential Information. Each party's obligations regarding Confidential
Information will expire no less than five (5) years from the date of receipt of
the Confidential Information, except for Sun source code which will be protected
by Licensee in perpetuity. Neither party may use Confidential Information from
the other except for the purposes specified in this Agreement.

3.2        Exceptions. The obligations of Section 3.1 will not apply to any
portion of the Confidential Information which a receiving party can demonstrate:
(i) is now, or hereafter through no act or failure to act on the part of the
receiving party becomes, generally known in the software industry; (ii) is
independently developed by the receiving party without use of any manifestations
of the Confidential Information; or (iii) is hereafter rightfully furnished to
the receiving party by a third party without restriction on disclosure.

 

4.0       PAYMENTS

4.1        Payment Terms. Unless otherwise provided in a Program Module, all
payments under this Agreement are due within thirty (30) days of Sun's invoice
date. Sun may, at its sole option, immediately terminate or suspend Support in
the event Customer is delinquent in the payment of any invoice from Sun for a
period in excess of thirty (30) days.

4.2        Additional Charges. Any on-Customer Site service performed outside
the scope of this Agreement, will be charged at the then prevailing Sun rates
for labor, travel, lodging and materials. The minimum time charged for any
travel will be four (4) hours including travel time to and from the Customer
Site.

4.3        Taxes. All payments required by this Agreement are exclusive of taxes
and Customer agrees to be responsible for the payment of all such taxes
(excluding taxes based on Sun's income).

 

5.0       WARRANTIES

Sun warrants that for a period of ninety (90) days from receipt of software
provided under this Agreement, if any, the media on which the software is
furnished will be free of defects in materials and workmanship under normal use.
Customer's exclusive remedy and Sun's entire liability under this limited
warranty will be at Sun's option to repair or replace the software.

 


6.0       DISCLAIMER OF WARRANTIES

6.1        Disclaimer. UNLESS SPECIFIED IN THIS AGREEMENT, ALL EXPRESS OR
IMPLIED CONDITIONS, REPRESENTATIONS AND WARRANTIES, INCLUDING ANY IMPLIED
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR
NON-INFRINGEMENT, ARE DISCLAIMED, EXCEPT TO THE EXTENT THAT SUCH DISCLAIMERS ARE
HELD TO BE LEGALLY INVALID.

6.2        Nuclear Applications. Support is not designed or intended for use in
the design, construction, operation or maintenance of any nuclear facility. Sun
disclaims any express or implied warranty of fitness for such uses.

 

7.0       LIMITATION OF LIABILITY

   Except for obligations under Section 6.2 (Nuclear Applications) and any
applicable Software License or Technology License, and to the extent not
prohibited by applicable law:

   A.     Each party's aggregate liability to the other for claims relating to
this Agreement, whether for breach or in tort, will be limited to the amount
paid by Customer for the Support which is the subject matter of the claims.

   B.      Neither party will be liable for any indirect, punitive, special,
incidental or consequential damage in connection with or arising out of this
Agreement (including loss of business, revenue, profits, use, data or other
economic advantage), however it arises, whether for breach or in tort, even if
that party has been previously advised of the possibility of such damage.

   C.      Liability for damages will be limited and excluded, even if any
exclusive remedy provided for in this Agreement fails of its essential purpose.

 

8.0       MISCELLANEOUS

8.1        Assignment. Neither party may assign or otherwise transfer any of its
rights or obligations under this Agreement, without the prior written consent of
the other party, except that Sun may assign its right to payment and may assign
this Agreement to an affiliated company.

8.2        Force Majeure. A party is not liable under this Agreement for
non-performance caused by events or conditions beyond that party's control, if
the party makes reasonable efforts to perform. This provision does not relieve
Customer of its obligation to make payments then owing.

8.3        Notices. All written notices required by this Agreement must be
delivered in person or by means evidenced by a delivery receipt and will be
effective upon receipt.

8.4        Import and Export Laws. All Support delivered under this Agreement is
subject to U.S. Export control laws and may be subject to export or import
regulations in other countries. Customer agrees to comply strictly with all such
laws and regulations and acknowledges that it has the responsibility to obtain
such licenses to export, re-export or import as may be required after delivery
to Customer.

8.5        Waiver. Any express waiver or failure to exercise promptly any right
under this Agreement will not create a continuing waiver or any expectation of
non-enforcement.

8.6        Governing Law. Any action related to this Agreement will be governed
by California law and controlling U.S. federal law. The United Nations’
Convention on Contracts for the International Sale of Goods and the choice of
law rules of any jurisdiction will not apply.

8.7        Official Language. The official text of this Agreement will be in the
English language and any interpretation or construction of this Agreement will
be based thereon. In the event that this Agreement or any documents or notices
related to it are translated into any other language, the English language
version will control.

8.8        Relationship of the Parties. This Agreement is not intended to create
a relationship such as a partnership, franchise, joint venture, agency, or
employment relationship. Neither party may act in a manner which expresses or
implies a relationship other than that of independent contractor, nor bind the
other party.

8.9        Entire Agreement. This Agreement (including the Program Module(s)) is
the parties’ entire agreement relating to its subject matter. It supersedes all
prior or contemporaneous oral or written communications, proposals, conditions,
representations and warranties and prevails over any conflicting or additional
terms of any quote, order, acknowledgment, or other communication between the
parties relating to its subject matter during the term of this Agreement. No
modification to this Agreement will be binding, unless in writing and signed by
an authorized representative of each party.

 


ATTACHMENT A-1

Java Technology PROGRAM MODULE

(BASE PORTING KIT)

 

This Program Module sets forth the Support provided by Sun directly to Customer
for the Base Porting Kit program for Supported Products and Technologies. For
purposes of this Program Module, "Technology License" means an agreement in
effect with Sun or any of its affiliated companies at the time of an Incident
and pursuant to which, Customer has been granted, at a minimum, the right to use
Supported Products and Technology(ies) in source form.  Customer acknowledges
and agrees that it has, as of the date of Customer's execution of this
Attachment A-1, assented to and is bound by the terms of a Technology License
with Sun for the Supported Products and Technologies listed below.  Support
provided under this Attachment A-1 shall terminate immediately upon termination
or expiration of the Technology License for any reason.

 

1.0          Customer Support Information.

 

1.1          Supported Products and Technologies:

                Java 2 Platform, Micro Edition Connected Device Configuration
("CDC")

                Java 2 Platform, Micro Edition Foundation Profile ("Foundation
Profile")

                Java 2 Platform, Micro Edition Connected Limited Device
Configuration ("CLDC")

                Java 2 Platform, Micro Edition Mobile Information Device Profile
("MIDP")

                Personal Java Platform ("PJava")

                Java TV

                Embedded Java Platform ("eJava")

 

1.2          Customer Product Line(s):

                Jeode, Customer's clone virtual machine products for the
embedded market

 

1.3          Customer Site(s):

                 41300 Christy Street, Fremont, California 94538

 

2.0       Definitions

2.1        "Product Line" means one (1) or more Customer products that, in
addition to implementing or incorporating the same Supported Product or
Technology, have substantially similar specifications for hardware, software,
processors and other design elements. The Customer Product Lines for which Sun
will provide Support shall be specified in this Program Module.

2.2        "Updates" means modifications, variations and enhancements, to the
extent included in a patch or release of the Supported Product or Technology
unless otherwise specified herein, which Sun generally licenses as a part of a
Supported Product or Technology. This term does not include additional reference
implementations or ports of any Java technology unless specifically licensed in
the Technology License.

2.3        "Upgrades" means new versions of the Supported Products and
Technologies designated exclusively by Sun as an “Upgrade” and released by Sun
from time to time.

 

3.0       Support Features

   *Access to Technology Compatibility Kit (TCK):  Customer will have on-line
access to the TCK for each Supported Product or Technology in binary and source
form, the TCK User Guide, Error Corrections to the same; frequently asked
questions (FAQs) and TCK informational updates. The TCK for each Supported
Product or Technology shall be made available to Customer at the same time that
Sun, in its sole discretion, makes it available to commercial licensees of that
Supported Product or Technology.

   *Access to Java Technology Licensee Website:  On-line access to: Each
Supported Product or Technology in source reference form, Upgrades, Updates,
early access versions and interim builds of the same. As available, on-line
access to:  additional documentation, such as, technology specifications, white
papers, and frequently asked questions (FAQs). Ability to submit, query, edit
and retrieve Incident and Error reports related to Customer's account and access
Error Corrections. All Java Technology Licensee Website Updates, Upgrades,
interim builds and early access versions related to a Supported Product or
Technology shall be made available to Customer at the same time as other
Customers who have purchased Update and Upgrade Support from Sun for such
Supported Product or Technology, which in some cases, may be earlier than other
Customers with a Technology License from Sun who have not purchased these
Support services.

 


   *Compatibility Logo:  Provided that Customer is in compliance with the
applicable Sun trademark license and upon receipt of Customer's, or a third
party's (if required by Sun) certification that the compatibility requirements
in the User's Guide and the applicable Technology License have been met, Sun
personnel will assist Customer in obtaining the appropriate compatibility and
other logos for each of the Supported Products and Technologies that have
fulfilled such compatibility requirements.

   *Customer Product Lines:  Support in connection with Customer Product Line(s)
includes any new versions, updates or upgrades to the same created by Customer
during the term of this Program Module.

   *Response Time:  Sun will use reasonable commercial efforts to acknowledge
receipt of service requests related to downloading issues within one (1)
business day. Acknowledgments are measured from the time Customer first contacts
Sun with a service request to the time Sun makes its response.

   *Product Release Information and Updates:  Periodic description of plans for
Supported Products and Technologies.

   *Customer Contacts:  One (1) Customer Contact.

   *Unique User ID:  Sun will provide the Customer Contact with an unique user
ID and password which cannot be transferred to other Customer employees,
contractors or agents.

   *Test Validity Issues:   If Customer reasonably believes that an error in the
TCK exists that renders the TCK incapable of assessing whether Customer's
product meets Sun's compatibility requirements, Sun will provide reasonable
assistance in determining, in Sun's sole judgment, whether such TCK error
exists, provided that Customer: (a) demonstrates how its product should comply
with Sun's compatibility requirements; (b) reproduces the purported error in the
TCK; and (c) provides to Sun all reasonably requested information, materials and
assistance.

 

4.0       Customer Responsibilities

4.1        Customer Contact. Customer Contacts must be identified in writing to
Sun within thirty (30) days of the Effective Date. The Customer Contact must be
located at Customer Site. Customer must notify Sun's Licensee Support Engineer
in writing whenever the Customer Contact changes. Sun will not be responsible
for any delays or damages resulting from Customer's failure to notify Sun of a
change in its Customer Contact.

4.2        Compatibility Testing. Customer shall be responsible for running and
passing the TCK tests as required by the Technology License, including
Attachment E of the Sun Community Source License as applicable. Any product
tested or used with the TCK cannot be deployed or distributed unless such
product is subject to and in compliance with a valid Technology License
permitting commercial redistribution.

4.3        No Modifications. Customer shall not modify the source or binary code
of the TCK test suites.

 

5.0          Exclusions

5.1           Exceptions to Support Obligations. Sun has no obligation to
provide debugging assistance for Customer's applications under this Program
Module.

5.2           Customer Sites. Support under this Program Module is provided only
for TCKs located at the Customer Site. Support for additional Customer Sites may
be purchased from Sun at an additional fee.

5.3           Supported Releases. Support is only available for the most current
release of a TCK, and in Sun's sole discretion, certain previous version
releases of the TCK for a particular Supported Product or Technology.

 

6.0       Payments

In order to receive the Support described in this Program Module, Customer must
pay the Program Fees per Supported Product and Technology specified in this
Program Module. Fees will be invoiced annually in advance. Program Fees shall be
non-refundable and shall be due at Sun upon execution of this Agreement by the
parties. The Program Fee for the initial year of Support under this Program
Module is [******] for the seven Supported Technologies indicated above
([******] for CDC, [******] for FP, [******] for CLDC, [******] for MIDP,
[******] for PJava; and [******] for Java TV and upon the condition that
Insignia is paying for Base Porting Kit and JEC support for the Supported
Products and Technologies listed as of the date of execution of this Agreement,
then [******] for eJava). Program Fees for the Supported Products and
Technologies under this Program Module shall be payable [******], due on or
before the first day of the [******] to which the [******] payment applies. 
[******] payments for the initial year shall be in the amount of [******]
dollars each, with the initial payment due upon execution of the Agreement.
Program Fees for any renewal term for CDC. FP, CLDC, MIDP, PJava, Java TV and
eJava shall be [******].

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to the omitted portions.


7.0       Additional Supported Products

The term of Support for any additional Supported Products and Technologies
hereunder will be coterminous with the term of the Agreement. Fees due for such
Support will be prorated on a twelve (12) month basis. The commencement date of
additional

Support will be the date the parties execute an additional Program Module for
such additional Supported Products and Technologies.

 

Sun Microsystems, Inc.

 

Insignia Solutions, Plc.:

 

 

 

 

 

Signed:

/s/ Sheila Kerr

 

Signed:

/s/ Al Wood

 

 

 

 

 

Name:

Sheila Kerr

 

Name:

Al Wood

 

(printed or typed)

 

 

(printed or typed)

 

 

 

 

 

Title:

Manager, STS Operations

 

Title:

CFO

 

 

 

 

 

Date:

9/28/01

 

Date:

9/28/01

 


ATTACHMENT A-2

JAVA Technology PROGRAM MODULE

(JAVA ENGINEERING CONNECTION – GOLD)

 

This Program Module sets forth the Support provided by Sun directly to Customer
for Supported Products and Technologies. For purposes of this Program Module,
"Technology License" means an agreement in effect with Sun or any of its
affiliated companies at the time of an Incident and pursuant to which, Customer
has been granted at a minimum the right to use Supported Products and
Technology(ies) in source form.

 

1.0          Customer Support Information.

 

1.1          Supported Products and Technologies:

                Java 2 Platform, Micro Edition Connected Device Configuration
("CDC")

                Java 2 Platform, Micro Edition Foundation Profile ("Foundation
Profile")

                Personal Java Platform ("PJava")

                Embedded Java Platform

                Java TV

 

1.2       Customer Site(s):

                 41300 Christy Street, Fremont, California 94538

 

1.3       Field of Use: 

   For use in Jeode, Customer's clone virtual machine products for the embedded
market.

 

2.0       Support Features.  Sun will provide Support within the Field of Use
specified above as follows:

   *Access to Java Technology Licensee Website: On-line access to: porting
guides; additional documentation (as available), such as, white papers;
frequently asked questions (FAQs), and technology-related informational updates.
Ability to submit, query, edit and retrieve Incident and Error reports related
to Customer's account and access Error Corrections.  Access to contact
information for business and non-technical issues related to the Supported
Products and Technologies.  All Java Technology Licensee Website contents
related to a Supported Product or Technology shall be made available to Customer
at the same time that Sun, in its sole discretion, makes it available to
Customers with a Technology License from Sun for that Supported Product or
Technology.

   *Areas Covered: Architectural consulting, porting and tuning assistance,
Error and Incident tracking, and questions regarding building a binary version
of the Supported Product or Technology for one of Sun's reference platforms on
the supported hardware and operating system configurations specified by Sun.

   *Technical Account Manager. Includes the following:

   - A Technical Account Manager ("TAM"") designated by Sun will serve as a
point of contact for the Customer and assist the Customer in evaluating service
levels and resolving outstanding technical issues related to Supported Products
and Technologies.  The TAM will also provide first-hand information about Java
technology source development. The TAM will contact Customer within thirty (30)
days from the Agreement Effective Date to schedule an initial meeting or
conference call, as appropriate. As a result of the initial meeting, the TAM
will produce a Customer Support needs and requirements document which will serve
to guide Sun's delivery of Support Services to Customer.  The TAM will meet with
Customer at least four (4) times per year regarding Customer's project, at
Customer's site if requested by Customer.

   - Customer and the TAM may hold further meetings or calls as necessary to
finalize the needs and requirements document for Customer's project. The TAM and
Customer, at minimum, will meet at the start of any new Customer project
involving the Supported Products and Technologies.

   - Each party generally will be responsible for its own travel expenses
related to all meetings. However, Sun in its sole discretion, may agree to pay
certain travel expenses for Customer if a meeting is held at Sun's facilities.

   *Product Release Information: Periodic description of plans for Supported
Products and Technologies.

 


   *Technical Assistance and Support: Access to Sun Java technology support
staff composed of one (1) TAM which Sun will identify to Customer in writing and
other advisory personnel as needed by telephone, e-mail, facsimile and internet
communications to receive debugging advice, porting assistance, compatibility
testing assistance, and bug or other issue tracking.  Such Sun personnel will be
available Monday through Friday, excluding Sun holidays.

   Hours of Support Coverage:

   Europe, Middle East and Africa - 8:30AM to 4:30PM United Kingdom time zone

   Americas - 8:00AM to 5:00 PM Pacific time zone

   Asia/Pacific - 9:00AM to 6:00PM Singapore time.

   *Response Time: Sun will use reasonable commercial efforts to acknowledge
receipt of service requests within one (1) business day. Acknowledgments are
measured from the time Customer first contacts Sun with a service request to the
time Sun makes its response.

   *Error Corrections: When made generally available by Sun to commercial
licensees of the applicable Java Technology.  Also made available in response to
an Incident if Sun, in its sole discretion, deems it appropriate.

   *Customer Contacts: Up to three (3) Customer Contacts or three (3) Customer
Sites.

   *Unique User ID: Sun will provide the Customer Contacts with a unique user ID
and password which cannot be transferred to other Customer employees,
contractors or agents.

   *Product Release Information: Periodic description of plans for Supported
Products and Technologies.

   *Technology Forums: Subject to availability and space limitations, Customer
may send up to three (3) employees to attend three (3) technology-specific
events sponsored by Sun during the term of this Agreement at no charge. Sun, at
its option, may charge Customer for attendance at additional technology events
within the Agreement term. These technology events are provided by Sun on a
periodic basis at Sun-designated sites. Customer is responsible for all travel,
lodging and other expenses for its employees attending such events.

 

3.0       Customer Responsibilities

3.1           Error Corrections. Customer may make identical copies of Error
Corrections for its internal use only. Customer may make no more copies than the
number of Sun authorized copies of the Supported Products and Technologies
permitted in the Technology License. Each copy of an Error Correction made by
Customer must contain a label (a legend, for on-line versions) which includes
the information included on the original copy provided by Sun, including all
applicable copyright and trademark notices.

3.2           Unmodified Supported Product.

                A.            Binary Code. To the extent portions of a Supported
Product or Technology are provided by Sun in binary form only, Customer may
obtain Support for such binary code portions only if: (i) Customer is requesting
Support for an unmodified portion of the Supported Product or Technology, and
(ii) Customer is able to demonstrate the problem with an unmodified copy of the
Supported Product or Technology to Sun's satisfaction.

                B.            Source Code. Customer may obtain Support for the
source code version of the Supported Product or Technology under this Agreement
only if:  (i) Customer is requesting Support for an unmodified portion of the
Supported Product or Technology running on platforms then currently supported by
Sun and licensed to Customer in the Technology License; (ii) Customer is able to
demonstrate the problem with an unmodified copy of the Supported Product or
Technology to Sun's satisfaction; and (iii) Customer makes reasonable efforts to
identify the lines of source code related to a service request.  If Customer
cannot correctly identify the lines of source code related to a problem, Sun
will use commercially reasonable efforts to meet the response times described in
this Program Module but will not be obligated to provide Support within such
response times.

3.3        Customer Contacts. Customer Contacts must be identified in writing to
Sun within thirty (30) days of the Effective Date. All Customer Contacts must be
located at Customer Site. Customer must notify Sun's Licensee Support Engineer
in writing whenever the Customer Contacts change. Sun will not be responsible
for any delays or damages resulting from Customer's failure to notify Sun of a
change in its Customer Contacts.

3.4        End User Support. Customer shall provide technical and maintenance
support services to Customer's Distributors and End Users in accordance with
Customer's standard support practices. Sun shall not be responsible for
providing any support to Customer's Distributors and End Users for the Supported
Products and Technologies.


 

4.0          Exclusions

4.1           Exceptions to Support Obligations. Sun has no obligation to
provide Support under this Program Module, should such Support be required
because of: (i) failure of Supported Product or Technology due to improper use;
(ii) any alterations or modifications not authorized by Sun; (iii) causes
external to Supported Product or Technology, including but not limited to,
degrading effects caused by other software, hardware or environmental factors
which prevents Supported Product or Technology from functioning properly. 
Support of the source code version of a Supported Product or Technology will not
include writing or testing new source code, modified source code or device
drivers on behalf of the Customer.

4.2           Customer Sites. Support under this Program Module is provided only
for Supported Product or Technology located at the Customer Site. Support for
additional Customer Sites may be purchased from Sun at an additional fee.

4.3           Supported Releases. Support is only available for the most current
release, and in Sun's sole discretion, one (1) previous version release of the
Supported Product or Technology.

 

5.0          Payments

In order to receive the Support described in this Program Module, Customer must
pay the Program Fees specified in this Program Module. Fees will be invoiced
annually in advance. Program Fees shall be non-refundable and shall be due at
Sun upon execution of this Agreement by the parties. In consideration for the
[******] TLDA support payment Insignia made on August 31, 2001, the Program Fee
for the initial year of Support under this Program Module is [******] [equal to
[******] ] for the Supported Technologies indicated above. Program Fees for CDC,
FP, PJava, Java TV and eJava under this Program Module for any renewal term
shall be [******], and shall be payable [******], due on or before the first day
of the [******] to which the [******] payment applies. Program Fees due for the
initial [******] are due upon execution and shall be in the amount of [******],
which reflects a credit of [******] for the support payment under the TLDA.
[******] payments for the [******] for the initial year of support  shall be in
the amount of [******] each.

 

6.0       Additional Supported Products

The term of Support for any additional Supported Products and Technologies
hereunder will be coterminous with the term of the Agreement. Fees due for such
Support will be prorated on a twelve (12) month basis. The commencement date of
additional Support will be the date the parties execute an additional Program
Module for such additional Supported Products and Technologies.

 

Sun Microsystems, Inc.

 

Insignia Solutions, Plc.:

 

 

 

 

 

 

Signed:

/s/ Sheila Kerr

 

Signed:

/s/ Al Wood

 

 

 

 

 

 

 

Name:

Sheila Kerr

 

Name:

Al Wood

 

 

(printed or typed)

 

 

(printed or typed)

 

 

 

 

 

 

 

Title:

Manager, STS Operations

 

Title:

CFO

 

 

 

 

 

 

 

Date:

9/28/01

 

Date:

9/28/01

 

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to the omitted portions.